Citation Nr: 1010889	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from September 24, 2003 
to April 24, 2008, and an initial rating in excess of 50 
percent from April 25, 2008.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 30 percent disability evaluation.  

The Board denied the Veteran's claim for an initial higher 
rating in June 2007.  Following an appeal to the United 
States Court of Appeals for Veterans Claims (Court), a June 
2008 Joint Motion for Remand moved for the Court to vacate 
and remand the Board's decision.  The Board decision was 
vacated by the Court in July 2008, and the Veteran's claim 
for entitlement to a higher initial rating for PTSD was 
remanded to the Board in accordance with the Joint Motion.

Specifically, the Joint Motion instructed the Board to remand 
the Veteran's claim to obtain a thorough and contemporaneous 
VA psychiatric examination as the record appeared to suggest 
that the Veteran's condition worsened in the interim between 
the VA examination of November 2003 and the Board's 2007 
decision.  

However, just prior to issuance of the Court's July 2008 
order, the Veteran filed a claim for increase for his 
service-connected PTSD with the RO in April 2008.  Further, 
subsequent to the issuance of the Court's order, the 
Veteran's representative in this case "respectfully 
request[ed] that [the Veteran's] claim be scheduled for a new 
C&P exam, per the Court's remand order, as soon as 
possible."  Thus, the RO scheduled the Veteran for a VA 
examination that was accomplished in January 2009, prior to a 
Board remand as ordered by the Court.  Thereafter, in a 
February 2009 rating decision, the RO granted a 50 percent 
disability rating for the Veteran's service-connected PTSD 
effective from April 25, 2008, the date of the Veteran's 
claim for increase.  Thus, there has been compliance with the 
Court's order that the Veteran be afforded a thorough and 
contemporaneous VA examination although as discussed below, 
additional development is still warranted in this case.  
Further, as outlined above, given the development in this 
case while the case was on appeal to the Court, the Board has 
recharacterized the issue on appeal as on the title page of 
this decision.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran was afforded an additional VA 
psychiatric examination in January 2009.  At that time, the 
Veteran reported that he received VA treatment, on an 
outpatient basis, from October 2004 through March 2006.  He 
also reported private treatment from November 2007, as well 
as a period of hospitalization from November 5, 2007, through 
November 16. 2007.  See VA examination report, January 2009.  
However, in a September 2008 statement, the Veteran reported 
that he had been seeing a therapist at a VA facility since 
2003.  

Based on the reported treatment noted above, the Veteran's 
medical record appears to be incomplete.  The Board notes 
that the complete VA outpatient treatment record from the 
Ann-Arbor, Michigan VA Medical Center (VAMC) may not be 
complete, as the file only contains one record from October 
2004, and one record from March 2006, during the Veteran's 
reported period of treatment.  Further, the Board notes that 
the March 2006 record was a follow-up for medication, so 
there is a high probability that treatment records exist 
which have not been associated with the Veteran's claims 
file.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Further, in January 2009, the Veteran noted the existence of 
other, prior records, possibly private, to include a period 
of hospitalization from November 5, 2007, through November 
16. 2007, as well as private treatment records through 
January 2009.  See VA examination report, January 2009.  
However, hospital records are not present within the 
Veteran's claims file, nor are private psychiatric records 
after July 2008.  As such, all private treatment records 
should be obtained, to the extent available.  

Finally, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his claimed disorder in January 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examination obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination report is thorough and supported by the record.  
However, if upon receipt of the additional treatment records 
requested pursuant to this remand, the record indicates a 
change in the symptomatology associated with the Veteran's 
service-connected PTSD, the Veteran should be afforded 
another VA examination.

The Board has also considered the argument of the Veteran's 
representative, in which is was stated that a remand may be 
in order so as to obtain a supplemental opinion to address 
the severity of the Veteran's PTSD during the first staged 
rating period (September 24, 2003 to April 24, 2008).  The 
Veteran's record contains treatment reports during the period 
in question, and the Board has requested the remainder of the 
relevant treatment records from 2003 through the present.  
Once such records have been obtained, the case should be 
referred to the January 2009 examiner for a supplemental 
opinion as to whether such records show a worsening of PTSD 
symptomatology from 2003 to 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Ann-
Arbor VAMC and request copies of all of 
the Veteran's treatment records, with a 
focus on records from 2003 through the 
present.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Ask the Veteran to complete a 
release form for any private provider 
who treated him for PTSD, or any other 
psychiatric disorder, from 2003 to the 
present, authorizing VA to request his 
records for treatment, to include a 
period of hospitalization from November 
5, 2007, through November 16. 2007.

3.  Following receipt of the additional 
medical records obtained pursuant to this 
remand, the case should be referred to 
the January 2009 VA examiner (or other 
suitably qualified examiner if that 
examiner is unavailable) for an addendum 
opinion as to whether the records show 
that there was any change (worsened, 
improved, or remained the same) in the 
symptomatology associated with the 
Veteran's service-connected PTSD from 
2003 to 2008.  A detailed rationale 
should accompany any conclusions reached. 

If upon receipt of the additional 
treatment records requested pursuant to 
this remand, the record indicates a 
change in the symptomatology associated 
with the Veteran's service-connected PTSD 
since the 2009 examination, the Veteran 
should be afforded another VA 
examination.

4.  The AMC should then readjudicate the 
claim for a higher rating for PTSD in 
light of all of the evidence of record on 
the merits.  If the issue remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case as to the issue on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


